FILED: 04/25/2006 CID: 2006-00513138 WY Secretary of State Articles of Incorporation Wyoming Corporation I The name of the corporation is KRAIG BIOCRAFT LABORATORIES, INC. II The name and address of the registered agent is CORP 9S 109 E 17th Street, Site 7 Cheyenne, WY82001 III The number and cuss of shares the company is authorized to issue are: 60,000,000 shares Class A common stock No par value, 25,000,000 shares Class B common stock (no voting rights) No par value, 10,000,000 shares Preferred stock. No par value, IV The number and class of shares that are entitled to receive the net assets upon dissolution are: 60,000,000 shares Class A common stock. No par value, 25,000,000 shares Class B common stock (no voting rights). No par value, 10,000,000 shares Preferred stock. No par value, V The address for mailing the. annual report form is: 33585C Del Obispo St #200, Dana Point, CA 92629 VI The name and address of the incorporator is: David DeLaza 33585C Del. Obispo St#200 Dana Point, CA 92629 VII The liability of directors and officers of this corporation for monetary damages shall be eliminated to the fullest extent permissible under Wyoming law. This corporation is authorized to provide indemnification of directors, ofand agents to the fullest extent permissible under Wyoming law. Any amendment, repeal or modification of any provision of this Article shall not adversely affect any right or protection of a director, officer or agent of this corporation existing at the time of such amendment, repeal or modification. VIII The contact name and phone number are: David DeLoach (949) 487-2436 Dated: 4/21/06 /s/David DeLoach David DeLoach Incorporator Consent To Appointment By Registered Agent 1, CORP 95, voluntarily consent to serve as the registered agent for KRAIG BIOCRAFT LABORATORIES, INC. on the date shown below. LABORATORIES, INC. on the date shown below. The registered agent certifies that it is a foreign corporation authorized to transact business in this state whose business office is identical with the registered office. Dated: 4/21/06 /s/ Signature of Authorized Representative of Registered Agent •
